Citation Nr: 0822519	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  00-09 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral nerve damage 
of the feet, claimed as due to exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from January 1951 to January 1955.  
Procedural history 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In May 2004, the Board remanded the veteran's above-mentioned 
claim.  His claim was again remanded by the Board for further 
development in August 2007.  A supplemental statement of the 
case (SSOC) was issued by the VA Appeals Management Center 
(AMC) in December 2007 which continued the denial of the 
veteran's claim.  The issue is once again before the Board. 

Additionally submitted evidence

Subsequent to the December 2007 SSOC, the veteran submitted 
additional lay statements and several photographs to the 
Board.  The veteran has waived consideration of such evidence 
by the agency of original jurisdiction.  See 38 C.F.R. § 
20.1304 (2007). 

Issues not currently on appeal

In its August 10, 2007 decision, the board denied the 
veteran's claim of entitlement to service connection for 
residuals of prostate cancer, a gallbladder or stomach 
condition, and "body" stiffness", all claimed as being due 
to ionizing radiation.

In January 2008 the veteran filed a motion for 
reconsideration of the Board's August 2007 decision.  His 
motion was denied in June 2008.  Accordingly, those three 
issues are not before the Board at this time.


FINDINGS OF FACT

1.  A preponderance of the evidence indicates that the 
veteran was not exposed to ionizing radiation during active 
duty service.

2.  A preponderance of the competent medical evidence does 
not demonstrate that the veteran's bilateral nerve damage of 
the feet is etiologically related to any incident of service, 
including claimed exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran's bilateral peripheral neuropathy of the feet was 
not incurred in or aggravated by service, nor may such be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral nerve damage of the feet.  In essence, he contends 
that this ailment is due to exposure to ionizing radiation 
during his military service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

As noted above, the veteran's claim has been remanded by the 
Board for additional development on two separate occasions.  
A review of the record indicates that the remand instructions 
provided by the Board were complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  

In particular, based on the Board's May 2005 remand 
instructions, a radiation dose estimate was obtained from the 
Defense Threat Reduction Agency (DTRA) and the veteran was 
sent a notice letter which requested he send any additional 
evidence he might have.  

The record also indicates that an additional medical opinion 
was obtained in November 2007 and the claim was readjudicated 
via the  December 2007 SSOC, thereby fulfilling the Board's 
August 2007 remand instructions.  

In a May 2008 post-remand brief, the veteran's representative 
argued that the above-mentioned November 2007 medical opinion 
did not comply with the Board's remand instructions.  In its 
August 2007 remand, the Board requested that an opinion be 
obtained "as to whether the veteran's current bilateral 
nerve damage to the feet is related to his military service, 
to include the diagnosis of dermatophytosis of the feet on 
June 30, 1951 or is it related to his service-connected 
dermatophytosis with tinea cruris."  In response, the VA 
examiner stated that "there is no relationship between his 
lower extremity peripheral neuropathy and his radiation 
exposure in military service or to his tinea pedis."  The 
veteran's representative argues that since the veteran "has 
not been diagnosed with tinea pedis the opinion provided is 
invalid."  

It appears that the examiner is attempting to make a 
distinction between tinea cruris and tinea pedis.  As 
explained immediately below, such distinction is meaningless 
in this case because the veteran is service-connected for any 
dermatophytosis, not specifically for tinea cruris or tinea 
pedis.

The record shows that veteran is service connected for 
dermatophytosis with tinea cruris, and has been since 1967.  
His service medical treatment records as well as post-service 
records indicated a fungus infection on various parts of his 
body, to include the groin, feet, hand and ear.  It is clear 
that the service-connected disability encompasses a 
dermatophytosis of any sort, i.e., any fungal infection of 
any part of the veteran's body.    

In this connection, the Board notes that 'tinea' is defined 
as "any of the various dermatophytoses of humans, usually 
designated by a modifying term depending on appearance of 
lesion, etiologic agent, or site."  See Dorland's 
Illustrated Medical Dictionary, 30th Edition, page 1913 
(2003).  Thus, the veteran's service-connected 
dermatophytosis encompasses any part of the body, and the 
additional term "with tinea cruris" amounts to excess 
verbiage. 

The Board adds that the representative's statement that  the 
veteran "has not been diagnosed with tinea pedis" is 
incorrect; there are several recent diagnoses of record.  
Moreover, as was noted by the November 2007 reviewer, foot 
fungus was identified during the veteran's military service.

With respect to the November 2007 medical opinion, the 
examiner focused on tinea pedis because that has been the 
veteran's exclusive skin complaint in recent years.  
[Although not specifically stated, the examiner may also have 
highlighted tinea pedis because the veteran's claimed 
disability, peripheral neuropathy of the lower extremities, 
involved the same area of his body.]  In any event, tinea 
pedis is no less a dermatophytosis than is tinea cruris.

Accordingly, the November 2007 VA examiner's description of 
he veteran's skin condition as  "tinea pedis" was not in 
error, but was consistent with the medical evidence.  Since 
the examiner was specifically referring to the veteran's 
service-connected dermatophytosis, the November 2007 medical 
opinion has fully complied with the Board's remand 
instructions. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a series of letters 
from the RO dated June 21, 2001, May 30, 2003 and August 20, 
2004.  The May 2003 and August 2004 letters both included a 
request for evidence showing "a relationship between your 
current disability and an injury, disease, or event in 
military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  As alluded to above, that 
letter was sent to the veteran pursuant to the Board's May 
2004 remand instructions.  Specifically, the veteran was 
advised that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Hospitals and the Social Security 
Administration.  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency to include "records from State or local 
government, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The August 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter]

The Board notes that the August 2004 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.



In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO and the Board's denial of service connection 
for bilateral nerve damage of the feet.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claim was denied based on element 
(3), connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  Because as discussed below the 
Board is denying the veteran's claim, elements (4) and (5) 
remain moot.  

In any event, the veteran received appropriate Dingess notice 
in an October 26, 2007 letter. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records, private medical 
records, service medical records, a radiation dose estimate 
and a VA medical opinion.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.  

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic diseases 
of the nervous system, when such are manifested to a 
compensable degree within the initial post-service year. 
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Notwithstanding the above, service connection may be granted 
for a disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service. See 38 C.F.R. § 3.303(d) (2007); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2007).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 
38 C.F.R. § 3.309(d)(2), the veteran may still benefit from 
the special development procedures provided in 38 C.F.R. § 
3.311 if the veteran suffers from a radiogenic disease and 
claims exposure to ionizing radiation in service. Under 38 
C.F.R. § 3.311, "radiogenic disease" means a disease that 
may be induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires 
that colon cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5) (2007).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2006). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation. These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2007).

Analysis

The veteran contends that his peripheral neuropathy of the 
bilateral feet is a result of exposure to ionizing radiation 
during military service.  See, e.g., A March 2004 statement 
from the veteran, describing extended radiation exposure as 
causing his disabilities, and a December 1999 statement which 
discusses nerve loss due to radiation damage.    

Initial matter 

It does not appear that the veteran is contending that his 
peripheral neuropathy is secondary to his service-connected 
dermatophytosis.  See 38 C.F.R. § 3.310 (2007). 
In any event, in its August 2007 remand the Board requested 
that the VA examiner opine as to the existence of a nexus 
between the veteran's claimed nerve damage and his service-
connected dermatophytosis.  Such a connection was 
specifically rejected by the November 2007 VA examiner.  
There is no evidence to the contrary.  
Accordingly, the Board's discussion will focus on the matter 
of direct service connection, with emphasis on the veteran's 
radiation exposure contention.

Discussion

The Board will now address the three methods, discussed in 
detail above, through which service connection based upon 
radiation exposure may be granted [38 C.F.R. § 3.309(d) and § 
3.311, and Combee].

(i.)  Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the veteran must currently have a disease listed in 
38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 
3.309(d)(3) (2007).

The medical evidence of record establishes that the veteran 
has been diagnosed with bilateral distal lower extremity 
peripheral neuropathy.  See, e.g., the November 2007 VA 
opinion.  This is not one of the diseases listed under 
38 C.F.R. § 3.309(d)(2).  Thus, the presumptive service 
connection provisions contained in 38 C.F.R. § 3.309(d) are 
not applicable in this case.

Additionally, section 3.309(d)(3) requires the veteran to 
have been a radiation-exposed veteran; i.e., a veteran who 
engaged in a radiation-risk activity.  In this case the 
veteran argues that he was part of the garrison or 
maintenance forces on Eniwetok Atoll, Marshall Islands from 
June 15, 1952 through October 14, 1952 thereby qualifying him 
as a radiation exposed veteran under 38 C.F.R. 
§ 3.309(d)(3)(iv)(C).  ["Service as a member of the garrison 
or maintenance forces on Eniwetok during . . . June 21, 1951 
through July 1, 1952" qualifies as onsite participation in a 
radiation-risk activity.]

In support of his claim, the veteran has submitted a lay 
statement of A.L.F., who indicated that he was "stationed at 
[Eniwetok Atoll] from mid-June 1952 to October 1952" and 
remembers the veteran being there "at the same time [he] 
was."  
In contrast to the veteran's statements and the letter from 
A.L.F. are Air Force morning reports which indicate that the 
veteran arrived at Eniwetok Atoll on July 2, 1952, which is 
one day after the period described under 
§ 3.309(d)(3)(iv)(C).  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds the contemporaneous evidence from the 
veteran's military service to be far more persuasive that the 
veteran's own recent assertions or the statement of A.L.F.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also 38 C.F.R. 
§ 3.203 (2007).  The official records are far more reliable, 
in the Board's view, than assertions of events now over half 
a century past, in particular those involving specific dates.  

The Board observes that the veteran's memory appears to have 
been dimmed with time.  See VA outpatient treatment notes 
from March 2003 [describing memory difficulty.]  In addition, 
his recent statements have been made in connection with his 
claim for monetary benefits from the government.  
See Cartright v. Derwinski,
 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

With respect to the statement of A.L.F., although it is 
plausible that he remembers being stationed with the veteran, 
the Board finds it incredible that A.L.F. would remember the 
precise dates after over 50 years. 

In short, the Board relies on the official records and finds 
that a preponderance of the evidence is against the veteran's 
claim as to the matter of his participation in a radiation-
risk activity.  

In summary, because the veteran does not have one of the 
diseases listed under 38 C.F.R. § 3.309(d)(2) and he is not a 
"radiation exposed veteran," the presumptive service 
connection provisions contained in 38 C.F.R. § 3.309(d) are 
not for application.

(ii.)  Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans. See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made. However, absent competent evidence that the veteran was 
exposed to radiation, VA is not required to forward the claim 
for consideration by the Under Secretary for Benefits.  See 
Wandel v. West, 11 Vet. App. 200, 204-205 (1998).

As has been discussed above, the veteran has been diagnosed 
with bilateral lower extremity peripheral neuropathy.  This 
is not radiogenic disease as defined by 38 C.F.R. § 3.311.  
The additional development required under 38 C.F.R. § 3.311 
is therefore not required.

Notwithstanding the lack of a radiogenic disease, a dose 
estimate was obtained from the Defense Threat Reduction 
Agency (DTRA).  In a January 2007 report, the DTRA indicated 
that "after a careful search of available dosimetry 
information" there was no record of radiation exposure for 
the veteran. Moreover, DTRA conducted an estimate based on a 
review of military records, the veteran's duration of service 
on Eniwetok Atoll and the dates of atmospheric nuclear tests 
in the area and determined that the veteran was not exposed 
to ionizing radiation during his period on the Island.  Since 
the evidence indicates that the veteran was not exposed to 
any radiation during his period of service, the statutory 
presumptions of § 3.311 are not applicable.
 
The record does not contain any objective evidence that the 
veteran was ever exposed to ionizing radiation.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].  While he has submitted several articles and 
internet printouts describing radiation testing in general, 
these records do not establish that the veteran was exposed 
to radiation.  

As indicated above, the presumptive period for radiation 
exposure had expired before the veteran even arrived in 
Eniwetok Atoll.  His arrival date has been confirmed by 
official Air Force morning reports. 

(iii.)  Direct service connection - Combee

The Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation. See Combee, 
34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) (2007). 
Accordingly, the Board will proceed to evaluate the veteran's 
claims under the regulations governing direct service 
connection.  

The veteran has advanced no specific contentions concerning 
service connection, aside from claimed radiation exposure.

As has been discussed above, in order to establish service 
connection for the claimed disorders, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the veteran has bilateral distal lower 
extremity peripheral neuropathy.  See, e.g., the November 
2007 VA opinion.  Hickson element (1) has therefore been 
satisfied. 

With respect to Hickson element (2), the Board will 
separately address in-service injury and disease. 

Regarding injury, as is thoroughly discussed above, there is 
no evidence of record that the veteran was exposed to 
ionizing radiation during service. The veteran and his 
representative do not contend that there was any other in-
service injury.  

Regarding disease, the veteran's medical treatment records do 
not indicate that peripheral neuropathy existed in service or 
for many years thereafter.  Thus, the presumptive provisions 
of 38 C.F.R. § 3.309(a) do not apply.  

 Service treatment records indicate that the veteran was 
diagnosed with dermatophytosis of the feet on June 30, 1951.  
In its August 2007 remand the Board asked the VA reviewer to 
comment upon any relationship between the veteran's in-
service foot problem and his current peripheral neuropathy of 
the lower extremities.    
The Board has therefore already indicated that Hickson 
element (2) has been met to that limited extent.


With respect to Hickson element (3), there are several VA 
treatment reports which indicate that the veteran could 
"possibly" have lower extremity neuropathy due to radiation 
exposure.  See VA treatment notes dated December 1999 and 
June 2000.  Additionally, letters from M.P.B., M.D. and 
S.L.H. A.P.N.P. indicate that the veteran's nerve damage is 
related to in-service exposure to radiation.  

VA treatment records which indicate that the veteran has 
lower extremity peripheral neuropathy as a "possible" 
result of radiation exposure cannot be used to support his 
claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
[The Court has held on several occasions that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.]  

With respect to the statements made by Dr. M.P.B., and Nurse 
S.L.H., these statement do support his claim.  However, as 
has been discussed above, there is no objective evidence that 
the veteran was exposed to ionizing radiation while in 
military service.  Therefore, the underlying premise Dr. 
M.P.B., and Nurse S.L.H.'s statements, namely that the 
veteran was exposed to radiation in service, is incorrect.  
It appears that Dr. M.P.B., and Nurse S.L.H. relied upon the 
veteran's own unsupported speculations concerning purported 
in-service radiation exposure.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described]; Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  Thus the Board finds that these 
statements are not probative. 

With respect to the medical opinion requested by the Board in 
its August 2007 remand, although the Board did not ask  for 
it, the November 2007 VA reviewer 
Opined that "there is no relationship between [the 
veteran's] lower extremity peripheral neuropathy and his 
radiation exposure in the military".  This opinion, like the 
favorable opinions, is premised on in-service radiation 
exposure, which has not in fact been established.  This 
opinion, too, is not probative.

Pursuant to the Board's remand instructions, the November 
2007 VA examiner reviewed the veteran's medical and service 
treatment records and indicated that there is no relationship 
between his lower extremity peripheral neuropathy and the 
tinea pedis which was identified in service.  The examiner 
noted that "distal peripheral neuropathies increase [with] 
age.  Although [the veteran] may have had swelling and 
blistering of his feet for years associated with [tinea] 
pedis, there is no indication that he had [peripheral] 
neuropathy dating to the 1950's."  The examiner specifically 
noted that there was no medical evidence that the veteran had 
peripheral neuropathy until the late 1990's and that tinea 
pedis is not known to cause or aggravate peripheral 
neuropathies. 

In short, the VA reviewer discounted any relationship between 
the veteran's currently diagnosed bilateral peripheral 
neuropathy of the lower extremities and his military service.  
The veteran has not submitted any competent medical evidence 
to the contrary. To the extent that the veteran and his 
representative contend that a medical relationship exists 
between his peripheral neuropathy and his service, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral peripheral neuropathy of the feet, as Hickson 
element (3) has not been met. The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for bilateral nerve damage 
of the feet is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


